
	

113 HR 4835 IH: Stopping Abusive Student Loan Collection Practices in Bankruptcy Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4835
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Conyers (for himself, Mr. Cohen, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code to stop abusive student loan collection practices in
			 bankruptcy cases.
	
	
		1.Short titleThis Act may be cited as the Stopping Abusive Student Loan Collection Practices in Bankruptcy Act of 2014.
		2.AmendmentSection 523(d) of title 11 of the United States Code is amended by striking of this section and inserting or the debtor requests a determination of the dischargeability of a debt based on undue hardship
			 under subsection (a)(8).
		3.Effective date; application of amendment
			(a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect
			 on the date of the enactment of this Act.
			(b)Application of amendmentThe amendment made by this Act shall apply only with respect to cases commenced under title 11 of
			 the United States Code on or after the date of the enactment of this Act.
			
